DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa US 2002/0021416 in view of Farcella et al. US Patent No. 5,680,260.
Regarding claim 1, Ogawa teaches an optical component fixing structure (Figs. 9-10), comprising: 
a bearer (Figs. 9-10: 80) and at least two clamping pieces (Fig. 9: plurality of clips 80A), wherein: the bearer (holding frame 80) has an accommodating opening (Fig. 10: the middle portion of holding frame 80 that receives optical element 416 and 415), at least two sliding trenches and the sliding trench has a thickness and a first width (the grooved section on the peripheral portion of the frame that receives the clips see annotated figure for detail) and 
each of the clamping pieces has two sidewalls, a vertical wall connected between the two sidewalls (see annotated figure below) and a distance between the two sidewalls is matched with the thickness of the sliding trench (as shown in Fig. 9 the clips 80A clamped on the sliding portion of the frame 80, which it infers the distance between the two sidewalls of the clips 80A matched the thickness of the sliding trench of the frame 80), and 
second widths of the two sidewalls are matched with the first width of the sliding trench (as shown in Fig. 9: after clip 80A clamped in the sliding trench, the sidewalls of the clips 80A are perfectly matched with the width of the sliding trench located on the frame 80), and at least one of the two sidewalls covers portion of the accommodating opening (Fig. 9: depicts the sidewalls of clips 80A partially covering the accommodating opening that receives optical element 416 and 415).
[AltContent: arrow][AltContent: textbox (Sidewalls, in the picture only the top sidewall is shown)][AltContent: arrow]
    PNG
    media_image1.png
    378
    381
    media_image1.png
    Greyscale
[AltContent: textbox (Sliding trench)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    522
    511
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Thickness of the sliding trench)][AltContent: textbox (Vertical wall)][AltContent: textbox (Width of the sliding trench)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    218
    191
    media_image3.png
    Greyscale


Ogawa fails to teach: at least two protuberances, the protuberance is disposed in the sliding trench, and a retaining hole formed in the sidewall and wherein after the clamping piece is moved into the sliding trench, the protuberance is engaged with the retaining hole.
Ogawa and Farcella are related with respect securing optical element using clamp.
Farcella teaches an optical component fixing structure (see Figs. 1-3), comprising a clamping unit (Fig. 3 and Fig. 7: 10), and protuberances (Fig. 2: 11 and 13) disposed on the sliding trench (Fig. 2: 8) and a retaining hole formed in the sidewall (Fig. 7: depicts clip 19 having hole 12 on the side wall), wherein after the clamping piece is moved into the sliding trench, the protuberance is engaged with the retaining hole (Fig. 3 and col. 2 lines 60-62: teaches “two clips 10 are used to secure the optical elements together with the hole 12 in each clip fitting over one of pins 11 and 13, respectively.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical fixing structure of Ogawa by utilizing the claimed protuberances and retaining hole as taught by Farcella in order to prevent axial movement of the optical element by resisting accidental removal of the clip as described on col. 2 lines 60-65 of Farcella). 
Regarding claim 2, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 1, and Ogawa further teaches further comprising: a lens, configured to be placed in the accommodating opening, wherein after the clamping piece is moved into the sliding trench, at least one of the two sidewalls is pressed against the lens (para [0076]: “The polarization converter 415 and the second lens array 416 are integrated by fastening two upper peripheral portions and two lower peripheral portions with four clips 80A.”).
Regarding claim 3, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 2, and Ogawa further teaches wherein the clamping piece further comprises: at least one pressing portion, located on at least one of the two sidewalls and configured to be pressed against the lens (para [0076]: “The polarization converter 415 and the second lens array 416 are integrated by fastening two upper peripheral portions and two lower peripheral portions with four clips 80A.”).
Regarding claim 4, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 3, and Ogawa further teaches the shape of the lens (416) and the sidewall of the clips that press the lens having a flat shape matching with the shape of the lens (Fig. 9: the pressing portion of the clip 80A matches the flat portion of the lens 416). With respect to the arc shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of sidewalls and lens disclosed by Ogawa as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 8, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 1, and Farcella further teaches wherein the number of the at least two clamping pieces is two, and the two clamping pieces are disposed at two opposite corners of the bearer (see Fig. 3: only two clamp member 10 are disposed at two opposite side).
Regarding claim 9, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 8, and Farcella further teaches wherein a connection between positions where the two clamping pieces cover the accommodating opening passes a central point of the accommodating opening.
[AltContent: textbox (Two clamping pieces cover the accommodating opening passes a central point of the accommodating opening.)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    341
    523
    media_image4.png
    Greyscale

Regarding claim 10, Ogawa teaches a projector (Fig. 1), comprising a body (Fig. 4: 2), and a light source system (Fig. 5: 4), an optical component fixing structure (Fig. 9), a light valve (441) and a projecting lens (Fig. 5: 46) being accommodated and fixed in the body, 
wherein:
 the light source (Fig. 5: 413) system provides a beam; 
the light valve (Fig. 5: 441) converts the beam into an image beam; 
the projecting lens (Fig. 5: 46) projects the image beam; and 
the optical component fixing structure comprises a bearer (Figs. 9-10: 80) and at least two clamping pieces (Fig. 9: plurality of clips 80A), wherein: the bearer (holding frame 80) has an accommodating opening (Fig. 10: the middle portion of holding frame 80 that receives optical element 416 and 415), at least two sliding trenches and the sliding trench has a thickness and a first width (the grooved section on the peripheral portion of the frame that receives the clips see annotated figure for detail) and 
each of the clamping pieces has two sidewalls, a vertical wall connected between the two sidewalls (see annotated figure below) and a distance between the two sidewalls is matched with the thickness of the sliding trench (as shown in Fig. 9 the clips 80A clamped on the sliding portion of the frame 80, which it infers the distance between the two sidewalls of the clips 80A matched the thickness of the sliding trench of the frame 80), and 
second widths of the two sidewalls are matched with the first width of the sliding trench (as shown in Fig. 9: after clip 80A clamped in the sliding trench, the sidewalls of the clips 80A are perfectly matched with the width of the sliding trench located on the frame 80), and at least one of the two sidewalls covers portion of the accommodating opening (Fig. 9: depicts the sidewalls of clips 80A partially covering the accommodating opening that receives optical element 416 and 415).
[AltContent: arrow][AltContent: textbox (Sidewalls, in the picture only the top sidewall is shown)][AltContent: arrow]
    PNG
    media_image1.png
    378
    381
    media_image1.png
    Greyscale
[AltContent: textbox (Sliding trench)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    522
    511
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Thickness of the sliding trench)][AltContent: textbox (Vertical wall)][AltContent: textbox (Width of the sliding trench)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    218
    191
    media_image3.png
    Greyscale


Ogawa fails to teach: at least two protuberances, the protuberance is disposed in the sliding trench, and a retaining hole formed in the sidewall and wherein after the clamping piece is moved into the sliding trench, the protuberance is engaged with the retaining hole.
Ogawa and Farcella are related with respect securing optical element using clamp.
Farcella teaches an optical component fixing structure (see Figs. 1-3), comprising a clamping unit (Fig. 3 and Fig. 7: 10), and protuberances (Fig. 2: 11 and 13) disposed on the sliding trench (Fig. 2: 8) and a retaining hole formed in the sidewall (Fig. 7: depicts clip 19 having hole 12 on the side wall), wherein after the clamping piece is moved into the sliding trench, the protuberance is engaged with the retaining hole (Fig. 3 and col. 2 lines 60-62: teaches “two clips 10 are used to secure the optical elements together with the hole 12 in each clip fitting over one of pins 11 and 13, respectively.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical fixing structure of Ogawa by utilizing the claimed protuberances and retaining hole as taught by Farcella in order to prevent axial movement of the optical element by resisting accidental removal of the clip as described on col. 2 lines 60-65 of Farcella). 
Regarding claim 11, the combination of Ogawa and Farcella teaches the projector according to claim 10, and Ogawa further teaches wherein the optical component fixing structure further comprises: a lens, configured to be placed in the accommodating opening and located on a transmission path of the beam; wherein after the clamping piece is moved into the sliding trench, at least one of the two sidewalls is pressed against the lens (para [0076]: “The polarization converter 415 and the second lens array 416 are integrated by fastening two upper peripheral portions and two lower peripheral portions with four clips 80A.”).
Regarding claim 12, the combination of Ogawa and Farcella teaches the projector according to claim 11, and Ogawa further teaches wherein the clamping piece further comprises: at least one pressing portion, located on at least one of the two sidewalls and configured to be pressed against the lens (para [0076]: “The polarization converter 415 and the second lens array 416 are integrated by fastening two upper peripheral portions and two lower peripheral portions with four clips 80A.”).
Regarding claim 13, the combination of Ogawa and Farcella teaches the projector according to claim 11, and Ogawa further teaches the shape of the lens 416 and the sidewall of the clips that press the lens having a flat shape matching with the shape of the lens (Fig. 9: the pressing portion of the clip 80A matches the flat portion of the lens 416). With respect to the arc shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of sidewalls and lens disclosed by Ogawa as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 17, the combination of Ogawa and Farcella teaches the projector according to claim 10, and Farcella further teaches wherein the number of the at least two clamping pieces is two, and the two clamping pieces are disposed at two opposite corners of the bearer (see Fig. 3: only two clamp member 10 are disposed at two opposite side).
Regarding claim 18, the combination of Ogawa and Farcella further teaches the projector according to claim 17, and Farcella further teaches wherein a connection between positions where the two clamping pieces cover the accommodating opening passes a central point of the accommodating opening.
[AltContent: textbox (Two clamping pieces cover the accommodating opening passes a central point of the accommodating opening.)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    341
    523
    media_image4.png
    Greyscale

Claims 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Farcella as applied to claims 1 and 10 above, and further in view of Minamisawa et al. US 2016/0231641.
Regarding claim 5, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 1, but both fails to teach wherein the protuberance has a guide bevel.
Ogawa, Farcella and Minamisawa are related with respect securing an element using a clamp or clip member. 
Minamisawa teaches a frame member (160) comprising a protuberance unit (Fig. 13B: 165) and a clamp member (Fig. 13A: clamp 151) for securing an element or member (150) of an optical device (110), and the clamp member further comprises a hole (153) for engaging with the protuberance member (165) (see para [0138]), and wherein the protuberance has a guide bevel (as shown below portion of the protuberance 165 has guiding bevel (see annotated figure below) to guide the clamp member during clamping of the clamp member 151). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ogawa by utilizing the claimed protuberance having a guide bevel as taught by Minamisawa in order to provide easy and smooth fitting of the clamp to the frame portion. 
[AltContent: textbox (Guide bevel)][AltContent: arrow]
    PNG
    media_image5.png
    315
    392
    media_image5.png
    Greyscale

Regarding claim 6, the combination of Ogawa, Farcella and Minamisawa teaches the optical component fixing structure according to claim 5, and Minamisawa further teaches wherein a height of a side, close to the accommodating opening, of the guide bevel is larger than a height of a side, far away from the accommodating opening, of the guide bevel (as shown in annotated figure below, one end of the guide bevel has greater height than the opposite side).
[AltContent: arrow][AltContent: textbox (Guide bevel)][AltContent: arrow][AltContent: textbox (Lower height)][AltContent: arrow][AltContent: textbox (Larger height)]
    PNG
    media_image6.png
    295
    386
    media_image6.png
    Greyscale


Regarding claim 14, the combination of Ogawa and Farcella teaches the projector according to claim 10, but both fails to teach wherein the protuberance has a guide bevel.
Ogawa, Farcella and Minamisawa are related with respect securing an element using a clamp or clip member. 
Minamisawa teaches a frame member (160) comprising a protuberance unit (Fig. 13B: 165) and a clamp member (Fig. 13A: clamp 151) for securing an element or member (150) of an optical device (110), and the clamp member further comprises a hole (153) for engaging with the protuberance member (165) (see para [0138]), and wherein the protuberance has a guide bevel (as shown below portion of the protuberance 165 has guiding bevel (see annotated figure below) to guide the clamp member during clamping of the clamp member 151). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ogawa by utilizing the claimed protuberance having a guide bevel as taught by Minamisawa in order to provide easy and smooth fitting of the clamp to the frame portion. 
[AltContent: textbox (Guide bevel)][AltContent: arrow]
    PNG
    media_image5.png
    315
    392
    media_image5.png
    Greyscale


Regarding claim 15, the combination of Ogawa, Farcella and Minamisawa teaches the projector according to claim 14, and Minamisawa further teaches wherein a height of a side, close to the accommodating opening, of the guide bevel is larger than a height of a side, far away from the accommodating opening, of the guide bevel (as shown in annotated figure below, one end of the guide bevel has greater height than the opposite side).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide bevel)][AltContent: arrow][AltContent: textbox (Lower height)][AltContent: textbox (Larger height)]
    PNG
    media_image6.png
    295
    386
    media_image6.png
    Greyscale


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Farcella as applied to claims 1 and 10 above, and further in view of Hindenburg US Patent No. 3,528,050.
Regarding claim 7, the combination of Ogawa and Farcella teaches the optical component fixing structure according to claim 1, but fails to teach wherein at least one of the two sidewalls comprises a bending portion, a connecting portion and an extending portion, wherein: the bending portion is connected to the vertical wall in a bending manner; the connecting portion is connected to the bending portion in the bending manner; and the extending portion is connected to the connecting portion in the bending manner.
Ogawa, Farcella and Hindenburg are related with respect clamping/clip unit.
Hindenburg teaches fixing structure (at least in Fig. 7), wherein at least one of the two sidewalls comprises a bending portion, a connecting portion and an extending portion, wherein: the bending portion is connected to the vertical wall in a bending manner; the connecting portion is connected to the bending portion in the bending manner; and the extending portion is connected to the connecting portion in the bending manner (see annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the clamp piece of Ogawa by utilizing the claimed 
    PNG
    media_image7.png
    508
    230
    media_image7.png
    Greyscale
configuration of the clamping piece as taught by Hindenburg in order to increase the holding [AltContent: textbox (Bending portion)]force of the clamping piece. 
[AltContent: textbox (Extension portion)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Vertical wall)][AltContent: textbox (Connecting portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    517
    274
    media_image8.png
    Greyscale

Regarding claim 16, the projector according to claim 10, wherein at least one of the two sidewalls comprises a bending portion, a connecting portion and an extending portion, wherein: the bending portion is connected to the vertical wall in a bending manner; the connecting portion is connected to the bending portion in the bending manner; and the extending portion is connected to the connecting portion in the bending manner.
Ogawa, Farcella and Hindenburg are related with respect clamping/clip unit.
Hindenburg teaches fixing structure (at least in Fig. 7), wherein at least one of the two sidewalls comprises a bending portion, a connecting portion and an extending portion, wherein: the bending portion is connected to the vertical wall in a bending manner; the connecting portion is connected to the bending portion in the bending manner; and the extending portion is connected to the connecting portion in the bending manner (see annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the clamp piece of Ogawa by utilizing the claimed configuration of the clamping piece as taught by Hindenburg in order to increase the holding force of the clamping piece. 

    PNG
    media_image7.png
    508
    230
    media_image7.png
    Greyscale
[AltContent: textbox (Bending portion)]
[AltContent: textbox (Extension portion)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Vertical wall)][AltContent: textbox (Connecting portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    517
    274
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872